DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the prior objection of claims 1, 8-10 and 12-14 is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/01/2021, with respect to claims 1-33 have been fully considered and are persuasive. The rejection of claims 1-33 has been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references, alone or in combination, disclose or teach a phoresis based device for scattering input light comprising at least one light scattering control volume, a plurality of particles, at least one of a transparent liquid and gas, at least one source of non-uniform electromagnetic fields, at least one transparent solid, wherein input light is directed into at least one light scattering control volume where the plurality of particles is mixed with at least one of a transparent liquid and gas to form at least one of a colloid and suspension that interacts with the non-uniform electromagnetic fields, wherein said input light and said output light may be transmitted through at least one optical boundary, where said at least one optical boundary is formed by said at least one transparent solid in direct contact with said at least one of a colloid and a suspension so that said at least one optical boundary passes light into and out of said at least one light scattering control volume as needed; and specifically comprising interactions producing forces by at least ponderomotive, fluid mechanical, and thermal interactions, which further provides a distribution in space and time of said plurality of particles in the quantities of: volume fraction, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            1/21/2022